Case 3:19-cv-06025-BJR Document 96-1 Filed 03/29/21 Page 1 of 8




 EXHIBIT 1
                        Case 3:19-cv-06025-BJR Document 96-1 Filed 03/29/21 Page 2 of 8



           STATE FARM UNIVERSAL LIFE INSURANCE
HERE'S HOW IT WORKS
                                                                            • Premiums rray be increased or decreased.
• Out of each premium payment, a 5% e-xpense charge is
  deducted. The balance is added to the policy account value.               • The amount of insurance may be increased, subject to
                                                                              evidence of insurability, or decreased subject to minimums.
• The account value earns interest. The rate of interest is deter-
  mined by the Company and will vary from time to time                      • Withdrawals may be made from the cash surrender value.
  depending upon the Company's investment experience, but it                  A withdrawal reduces the account value and the death benefit.
  will never be less than 4%. Interest is added each month.
                                                                            • There may be surrender charges at the time of surrender or
• The cost of life insurance and a $5 fixed expense charge is                 withdrawal. The cash surrender value is the account value less
  deducted from the account value each month.                                 surrender charges.
                                                                                                                  Cost of
                                                                                                             Life Insurance
                                                                                                                   and
                                                                                                             Fixed Expense
                                                                                                                 Charge




                                                                                               ~             W"rthd•awals

                                                         TWO BASIC COVERAGE OPTIONS:

OPTION I LEVEL DEATtl BENEFIT                                               OPTION II INCREASING DEATH BENEFIT

The death benefit consists of life insurance and the account value.         The death benefit consists of life insurance and the account
As the account value increases, the amount of life insurance                value. The amount of life insurance remains :::onstant. The total
decreases. The death benefit remains level unless regulations               death benefit increases as account value increases.
require an increase to maintain a minimum amount of life insurance.

                Required
                Minimum Life
                Insurance                                                                                                Increasing
                                                                                                                         Death
                                             At fi'rst                                                                   Benefit
                                             a Level
                                             Death Benefit-
                                             Then Increasing




                                                             OPTIONAL COVERAGES

• Accidental Death -           pays an additional amount if death results   • Family Coverage - Term life insurance on the insured's
  from an accident.                                                           spouse and children can be included ... or added at any
                                                                              time, subjec1 to evidence of insurability.
• Guaranteed lnsurability Option - guarantees the right to
  increase the basic amount of life insurance without medical               No one knows for sure what the future holds... but one thing
  exam and regardless of health or occupation at ages 17, 22,               is certain ...there will be new and challenging responsibilities
  25, 28, 31, 34, 37, 40, 43, 46 and 49 or when the insured                 for all of us.
  marries or becomes a parent (available only if Waiver of
  Monthly Deduction is included).                                           BE PREPARED...START YOUR UNIVERSAL LIFE
                                                                            INSURANCE PLAN TODAY!
• Waiver of Monthly Deduction for Life Insurance - The monthly
  deductions for life insurance are waived during total disability          This brochure contains a general description of coverage.
  beginning before age 60 and lasting 6 months.                             A complete statement of coverage is found only in the policy

                State Farm Life Insurance Company
                                                                                                                                      ZL-20912.2
                                                                                                                      -..n:.
 IJATI fAlM

    (@')        (Not Licensed in New Yor1< or Wisconsin)
                State Farm Life and Accident Assurance Company                                                               Printed in U.S.A.
 ~              (Licensed in New York and Wisconsin)                                                                   ._., on recycled paper
 IHIUIAfrolCI
                Home Offices: Bloomington, Illinois

                                                                                                          Vogt, Michael G. v. SFLIC

                                                                                                                       VOGTM00000010PROD
                                                                                             Case 3:19-cv-06025-BJR Document 96-1 Filed 03/29/21 Page 3 of 8



                                                                                                                                    UNIVERSAL LIFE EXAMPLE

                                                                         Perhaps the best way to illustrate the features of Universal                     *Withdrawals of$11 ,000 a year co11ti1111e umil age 90 at whicf1
                                                                         Life is with an EXAMPLE. Your agent can advise you what                          time the insured dies and the beneficiary receives the dearh '1em:ftr.
                                                                         is best for your own situation. Let's look at a young person
                                                                         - single, non-smoker and just starting a career. The Option                      This example is based on an interest rate higher than the
                                                                         I Level Death Benefit with Waiver of Monthly Deduction and                       guaranteed rate of 4% a year. It account values earn only
                                                                         a $25,000 Guaranteed lnsurability Option is selected.                            the guaranteed rate, the policy in this example would termi-
                                                                                                                                                          nate at age 50.




                                                                                                                                                                                      ~
                                                                                                                                                      Inherits money
                                                                                                                         Exercises GIO               and makes add-
                                                                                                                         and increases               itional premium                                                               Retires-Stops
                                                                                      Son is born-                       premium since              payment of $3,900
                                                                                     Exercises GIO                                                                                  Son graduates-                                   premium
                                                                                                                          income is up                                              Begins premium                                   payments
                                                                                      arid does not
                                                                                    change premium                                                                                    payments to                                    and starts
                                                                                                                                                                     Son starts       accumulate
                                                                                                                                                                   college-Begins                                                   withdrawals
                                                                                                                                      Exercises GIO                                     funds for                                  of $11 ,000/yr.'
                                                                                                             Exercises GIO             and does not                 withdrawals        retirement
                                                                                                             and increases           change premium                 of 58,000/yr.
                                                                                                              premium to
                                                                        Marries-Exercises                     accumulate
                                                                        GIO and increases                    funds for son's
                                                                            premium                            education                       $175,000

                                                                                                                                    $150,000

                                                                                                                       $125,000
                                                         Takes out                                                                                                                                        Life Insurance
                    Vogt, Michael G. v. SFLIC




                                                        inital policy                             $100,000

                                                                                   $75,000
                                                 DEATH
VOGTM00000011PROD




                                                BENEFIT          $50,000




                                                  AGE       22                26             29                   34           37          40                44          47               51                                             65
                                                                                                                         -


                                                MONTHLY             $40                        $60                     $120                      $150                            $0                             $275
                                                PREMIUM
Case 3:19-cv-06025-BJR Document 96-1 Filed 03/29/21 Page 4 of 8




                                                Vogt, Michael G. v. SFLIC

                                                        VOGTM00000005PROD
Case 3:19-cv-06025-BJR Document 96-1 Filed 03/29/21 Page 5 of 8




                                                                                   Perfw11s the best w<iy to illusm11.e thl' features of
                                                                                   Universal /.,ife 1".s with an example. lets look al "
                                                                                   jOung man, Bob, who is age 25 Md is married. Bob
                                                                                   choose.1 <1 $75,000 Option I leivd Dculh Benefit with
                                                                                   lfi1i1•er ufMontldy Deduction r111d a $50.000
                                                                                   Cuarr111teed l11s11mbili1y Op1i.o11 (CJO). Bob and his
                                                                                  wife. Us11. al.w "-<'Cure to insure Li.1<1 111ukr the same
                                                                                  policy tl'ith a $50.000 Additional lnslJJ'l'tfs Level 1enn
                                                                                  Rider. Bob mul 1.i.sa decide ta p<t) an 1111111wl premium
                                                                                  ofSl.200.

                                                                                  At oge 28. Bob e:rcrcises his C/O "'"'increases his
                                                                                  Death Benefit to $125,000 as he and lisn lu11'1! been
                                                                                  talking abo1t1 starting aJamil): T/11:1 dreide to lem't!
                                                                                  1/te ammo[ premium <1t SJ .200. Al age 30. Hoh rmrl
                                                                                  Lisa hw·e a bai>J girl. l~iCJ; and decide to make no
                                                                                  cha11ges to their Unfrersal Ufe Policy 111 that time.

                                                                                   It age.11. Bob ngainhas rite opportunity to increase
                                                                                  his Death Belle/LL b) $50,()()() withont evubmce of
                                                                                  insumbilit) (due to CIO) 1111d <:hooses to do so bringing
                                                                                 his Death Be11efi1 to SJ 75.000. Bub also had re(-ently
                                                                                 rec-ei11ed" promotion 1111d decitks to i1u-re11sp the
                                                                                 anm"J premium to $1.800.

                                                                                 Al age 34, Bob exercires his CIO to brii1g his Demh
                                                                                 Benefit lo $225.000. lie likes tlut "'") he is proz•iding
                                                                                i11sura11ce 11mtectio11for hi<famil) wul aJ the same
     time building an Account Vaine. with his U11i1't!rsal l,1fe Pnlic): fie decide.< lo increase hi.< m11111al premiwn to $2.400 to build
    fwuisfor his daughter's college educalion.

    At age 45, Bob receives an iliherilan.ce from his Cmndfflther and he de1:ides to moire <111 addi1io1111l premium pa)111t!fll
    o/$5,000.

    At 11ge 48. Lucy is re<wyfor college. For the next four years, Bob 11wke.< 110premiums1><1pne11ts and wilhdrmrs $8.000 per
    rear I() help 111ith Lucy's e:rpenses. Lucy gra<htales 1111d the proud Bob begins lllflki11g premium 1)(J.1111ellls o/$3,(j{)() (l year to
    buildjinuJ.s 10 help s11ppleme1u !tis retirement income.

    At age 6.5, Boo retires, stops premium JX•)?ne111s lllld begins witlulrawing $15,000 per year.

    After 65 yea~ qfi11sur<11icc protection, Bob dies at age CJ() and Usa slill receit>es <1 death benefiL




                                                                                                               Vogt, Michael G. v. SFLIC

                                                                                                                                  VOGTM00000006PROD
Case 3:19-cv-06025-BJR Document 96-1 Filed 03/29/21 Page 6 of 8




   H ere's How It Wo1·ks
   Out or each prrmium pa) menl, a 5% expcn;;c charge is dedudro. The halance is add1?<l to tl1e policy account value.
   The account "alue cams intere~I. The rate of intcre.L is de1em1ined by 1he Company and will vary fmm time lo Lime
   depending upon tl1e Corupany's in\'eslment e\perience. but it will never l>P less than 4.%. ln1e,..,,,1 is added each 111on1h.
   The cost of Lif~ Insurance !UlCI a $5 fixed exr>en,;e charge is de<lucled from the accounl value each mont h.
   Premiums may Ix: increased or decreased.

   The amount of msurance may be increased, subject Lo evidence of insurability. or decrease<! ~ubjecl lo minimums.
   WiLhdrawals ma} be made from the cash suJTCnder \'alue. A wi1hdmwal n.><luces the accounLvalue and tl1e deatl1 benP.lit.
   There may be ourrender charges al the Lime of sun-ender or withdrawal. The cru;h surrender value is the accow1l \'alue less
   surrender charges.


   Two Basic Coverage Options:
   Option 1 Level Death B enefit
  The deatl1 benefit consists of life in~urance and the accOLrnt ''alue. As the account value increases, the an111unt of life
  in;urance dec~es. The death benefit re111ains level unless regulations require an increase to niainlain a minimum
  amount of life insurance.
  O/)tio11 II lncrc(ISi11g Dell/Ii Be11Pfit
  l11e death l:wnefit consists of life insurJnce and the account value. The amount or life insurance remains constant. TI1e
  total death bentl1t increases as ac·count value increases.


  Optional Covel'ages
  Accidental Death - pays an additional amount if death rcsullS from an accident.
  Guarunleed lnsurability Option - guaronLecs tl1e right Lo in«reasc Lhe basic amount oflifo in>urnnce without medical
  exam and regar<lJess or health or occupation al ages 17. 22. 25. 28. 3 1. 34·. 37. 40. 4-3. 4-0 and 49 or when the in>urecl
  manics or becomes a parent (avai lable 011ly if Waiver of Monthly Deduction is included).




                                                                                                         Vogt, Michael G. v. SFLIC

                                                                                                                          VOGTM00000007PROD
Case 3:19-cv-06025-BJR Document 96-1 Filed 03/29/21 Page 7 of 8




 H e r e's How It Works
 Out of each premium pap11en1, a 5% e'pcnso charge is deducte•I. The halml('c is added to th<' poliry account value.

 The occounl valu• eam. inleresl. The rate of interest is clelem1ined by Lh1> Company and wiU v11ry from time to time
 depending upon the Company's investment experienc<'. but it will never be less than 4%. Interest is added each month.
 The co~I of Life Insurance and a $5 lixecl expense charge is deducted from the account value each month.

  Premiums may be increased or decreased.
 The amount of insu.ranc:e may be increased. subject 10 evidence of insurabiJity, or deereascd subject to minimums.
  Withdrawals may be made from the cash surrender value. A withdrawal reduces the account \•alue and the death benelit.

 There may be sun-ender charges al die Lime of surrender or" ithclrawal. The cash surrender va.lue i~ th.: account value less
 surrender charges.


 Two Basic Coverage Options:
 Option J l..evel Death B e11ej;1
 The dead1 benefi t con~ists of life insurant·t> ancl the account valuo>. A.• d1c account value increases. the amount of life
 insurance rlecreases. The clealh benefi t remains level unles.• regulations re<1uire an increase lo maintain a minimum
 amount of lift> in;urance.

  Optio n JI l 11crea.si11g Deatlr B enefit
  The death benefit consistb of life in•urance and the ttccounl nllue. 111e amount of life insurance remains conslanL The
  Iota! death bf.nefil increases as ac·cnunt value increases.


  Option al Coverages
  Accidental Death - pays an additional amount if deal h r.:suhi. fn>m an accident.
  Guaranteed lnsurability Option - guanmleei. the right to increruie the basic amount of life insurance without medical
  exam and 1-egardleos of heald1 or occupation ut ages 17. 22. 25, 28, 31. 34, 37, 4-0. 43. 46 and 49 or when the insur.:cl
  marries or become; a parent (available onli if Waiver of.Monthly Deducljon is included).
  Waiver of Monthly Deduction for Life lnsuranc·e- The monthly deductions for life insurance arc wah'<:d during total
  disabilit) beginning before uge 60 and la<ting 6 month•.
  F'amily Coverage- Term life in;ur.mce on the insul't'd"s •pouse and children can be included ... or added at any time.
  subject to evidPnre of insurability.


  No one knows for sure whal the future holds ... hut one thing is certain... there will be new and challenging respons ibilities
  for all of us. B e preprtred ... S tnrl your U11irersrtl Life lusum11ce Pfo11 today!




                                                                                                          Vogt, Michael G. v. SFLIC

                                                                                                                           VOGTM00000008PROD
Case 3:19-cv-06025-BJR Document 96-1 Filed 03/29/21 Page 8 of 8




                                                Vogt, Michael G. v. SFLIC

                                                        VOGTM00000009PROD
